PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
ARAKI et al.
Application No. 15/512,808
Filed: August 01, 2017
Attorney Docket No. MORI-2017005p
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



 This is a decision on the request for refund filed February 05, 2020.

The request for refund is GRANTED.

Applicant files the above request for refund of $400.00, stating, “Applicant paid $400 by mistake, in wrong application …. Applicant then promptly filed the petition in the right place and paid another $400 for that filing”.
.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, the petition fee of $400.00 has been refunded to applicant’s credit card account on April 23, 2020.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Paralegal Specialist
Office of Petitions